



































BARNES GROUP INC.




PERFORMANCE-LINKED BONUS PLAN
For Selected Executive Officers


(as amended on February 9, 2016, effective with respect to awards for 2017 and
subsequent years)




SECTION 1. PURPOSE


The Performance-Linked Bonus Plan For Selected Executive Officers (the “Plan”)
is designed to provide cash incentive compensation opportunities to key
executives that contribute to the success of Barnes Group Inc. (the “Company”)
and its subsidiaries. All employees (a) who are executive officers of the
Company, (b) whose incentive compensation for any taxable year(s) of the Company
commencing on or after January 1, 2001 that the Committee (as hereafter defined)
anticipates may not be deductible by the Company in whole or in part but for
compliance with Section 162(m)(4)(C) of the Internal Revenue Code of 1986 as
amended (the “Code”), and (c) who are selected to participate in the Plan,
including members of the Board of Directors of the Company who are such
employees, are eligible to participate in the Plan.




SECTION 2. ADMINISTRATION


The Plan shall be administered by the Compensation and Management Development
Committee of the Board of Directors of the Company, or its successor (the
“Committee”). The Committee shall consist of not less than two directors who are
not employees of the Company or any subsidiary of the Company and shall be
comprised solely of directors who are “outside directors” within the meaning of
Section 162(m)(4)(C)(i) of the Code. The Committee shall have authority, subject
to the provisions of the Plan, to: select employees to participate in the Plan;
establish and administer the Performance (as hereafter defined) objectives and
the Award (as hereafter defined) opportunities applicable to each participant
and certify whether the goals have been attained; construe and interpret the
Plan and any agreement or instrument entered into under the Plan; establish,
amend, and waive rules and regulations for the Plan’s administration; and make
all other determinations which may be necessary or advisable for the
administration of the Plan. Any determination by the Committee pursuant to the
Plan shall be final, binding and conclusive on all employees and participants
and anyone claiming under or through any of them. Amounts paid or projected to
be paid under the Plan are referred to herein as “Awards.”




SECTION 3. DEFINITIONS


3.1
“Award Period” shall mean the period of time within which Performance is
measured for the purpose of determining whether an Award has been earned.



3.2
“CEO” shall mean the President and Chief Executive Officer of the Company.



3.3
“Covered Employee” shall have the meaning set forth in Section 162(m) of the
Code.



3.4
“Group” shall mean the consolidated Company, any consolidated group, Company
subsidiary or any business unit, business segment, division, or similar
collection of cost centers, profit centers, or international subsidiaries that
may be recognized as such by the Committee.




3.5
“Individual Target” shall mean a percentage of salary for each individual
participating in the Plan, or a percentage of the Performance Award Pool, as
applicable. The Committee will establish the Individual Target for each
participant no later than the earlier of (a) 90 days after the start of the
Award Period or (b) a date on which no more than one fourth of the Award Period
has elapsed.



3.6
“Maximum” shall mean a Performance level at or above which the amount paid or
projected to be paid for an Award Period is equal to such maximum percentage of
the Individual Targets as may be established by the Committee for each
participant no later than the earlier of (a) 90 days after the start of the
Award Period or (b) a date on which no more than one fourth of the Award Period
has elapsed.























3.7
“Performance” shall mean the performance objectives established by the Committee
in advance, in writing, in terms of an objective formula or standard, with
respect to a Group for an Award Period, for the purpose of determining whether,
and to what extent, an Award has been earned by the Group for such Award Period.
The Performance objective or objectives applicable to any Award shall be based
on a relative comparison of entity performance to the performance of a
comparator group, index or other external measure, targeted levels of, targeted
levels of return on, or targeted levels of growth for, including any percentage
increase or decrease of such targeted level, any one or more of the following
performance measures on a consolidated Company, consolidated group, subsidiary,
segment, business unit or divisional level basis, as the Committee may specify:
earnings per share; earnings before taxes; earnings before interest and taxes;
earnings before interest, taxes, depreciation and amortization; net income;
operating income; performance profit (operating income minus an allocated charge
approximating the Company’s cost of capital, before or after tax); operating
profit; gross profit; gross margin; operating margin and statistics; improvement
in or attainment of expense levels; cost reduction; debt reduction; net debt
reduction; revenue; working capital; net working capital; days working capital;
total assets; net assets; stockholders’ equity; debt to capital; cash flow; cash
conversion; free cash flow (net cash from operations less CAPEX); dividend net
income; return on equity; return on capital; return on assets; return on
invested capital; return on capital employed; ratio of operating earnings to
capital spending; internal rate of return; liquidity measurements; leverage;
financing and other capital raising transactions; cost of capital; customer
satisfaction; employee satisfaction; customer growth; sales; net sales; gross
sales; attainment of strategic or operating initiatives; operating efficiencies;
productivity improvement and productivity ratios; inventory turns; comparison
with various stock market indices; stock price; market share; and total
stockholder return.



3.8
“Performance Award Pool” shall mean an unfunded pool that may be established by
the Committee, for purposes of making Awards as a result of Performance in an
Award Period, in accordance with Section 5. If the Committee chooses to
establish a Performance Award Pool for any Award Period, the Committee will
establish the Performance Award Pool for such Award Period no later than the
earlier of (a) 90 days after the start of the Award Period or (b) a date on
which no more than one fourth of the Award Period has elapsed.



3.9
“Target” shall mean a Performance level above the Threshold and below the
Maximum at which the amount paid or projected to be paid for an Award Period is
equal to 100% of the Individual Targets for the members of the corresponding
Group.



3.10
“Threshold” shall mean a Performance level at or above which an Award is earned
for an Award Period. For Threshold Performance, the amount paid or projected to
be paid for an Award Period is equal to such minimum percentage of the
Individual Targets as may be established by the Committee no later than the
earlier of (a) 90 days after the start of the Award Period or (b) a date on
which no more than one fourth of the Award Period has elapsed.





SECTION 4. GROUP PERFORMANCE LEVELS


4.1
The Committee shall establish the Performance criteria for each Award Period.
The Performance criteria shall be determined in accordance with generally
accepted accounting principles, except to the extent the Committee directs
otherwise, and shall be designated within the period ending on the earlier of
(a) 90 days after the start of the Award Period or (b) a date on which no more
than one fourth of the Award Period has elapsed. The Committee may specify,
during such period, that the Performance criteria will be adjusted by any or all
of the following items: unusual or infrequently occurring items, effects of
discontinued operations, effects of restructuring activities, effects of
accounting changes, effects of currency or exchange rate fluctuations, effects
of non-operating items; effects of unusual or infrequently occurring financing
activities or transactions,




effects of acquisitions and acquisition expenses, and effects of divestitures
and divestiture expenses. With respect to the foregoing, any such Performance
criterion or combination of such criteria may apply to the participant’s Award
opportunity in its entirety or to any designated portion or portions of the
Award opportunity, as the Committee may specify. The terms, formula and
Performance criteria specified by the Committee shall preclude discretion to
increase the amount of the Award that would otherwise be due upon attainment of
the Performance level.


4.2
Whether or not specified by the Committee pursuant to Section 4.1, and subject
to the Committee’s exercise of negative discretion pursuant to Section 7.1,
prior to payment of a participant’s Award for an Award Period,





















any item subject to specification by the Committee pursuant to Section 4.1 shall
be included or excluded, in whatever manner that individually or collectively
produces the highest Award, to the extent that any of such items affect any
Performance criterion applicable to the Award (including but not limited to the
criterion of earnings per share).


4.3
If an Award Period is a calendar year, prior to March 31, the Committee shall
establish the Threshold, Target and Maximum for each Group, and the method for
computing the Award for each participant in the Group for such year if the
Threshold, Target or Maximum is attained. If an Award Period is not a calendar
year, then the Committee shall establish in writing no later than the earlier of
(a) 90 days after the start of the Award Period or (b) a date on which no more
than one fourth of the Award Period has elapsed, the Threshold, Target and
Maximum for each Group and the method for computing the Award for each
participant in the Group for such Award Period if the Threshold, Target or
Maximum is attained. The Committee may also designate one or more intermediate
levels of Performance between the Threshold and the Target, and the Target and
the Maximum, for a Group, and the percentage of the corresponding Individual
Targets that will be available for payment as an Award if Performance equals
such intermediate level.





SECTION 5. PERFORMANCE AWARD POOL


The actual amount of such Performance Award Pool shall be based upon the
achievement of a Performance objective or objectives during the applicable Award
Period. The Committee may specify the amount of the Performance Award Pool as a
percentage of any such Performance objectives, a percentage thereof in excess of
the Threshold, or another amount which need not bear a strictly mathematical
relationship to such Performance objective. The portion of the Performance Award
Pool actually awarded as a result of Performance in an Award Period need not be
100% of the Performance Award Pool and shall be subject to the Committee’s right
to exercise negative discretion pursuant to Section 7.1.




SECTION 6. PARTICIPANTS


If an Award Period is a calendar year, prior to March 31, the Committee shall
designate the eligible participants and the respective Groups in which they
shall participate. The CEO shall participate in the Executive Office Group for
each Award Period. If an Award Period is not a calendar year, then the Committee
shall designate the eligible participants, and the respective Groups, no later
than the earlier of (a) 90 days after the start of the Award Period or (b) a
date on which no more than one fourth of the Award Period has elapsed. Except
for (i) participants in the Plan during an Award Period who retire, die or
become permanently disabled, in any case, before Awards are paid for that Award
Period pursuant to Section 9, whose Awards for that Award Period shall be
prorated to the date of such retirement, death or permanent disability if it
occurs before the last day of that Award Period, and
(ii) participants in the Plan during an Award Period whose employment is
involuntarily terminated by the Company other than for cause (as determined by
the Committee) on or after November 1 of that Award Period and before Awards are
paid for that Award Period pursuant to Section 9, whose Awards for that Award
Period shall be prorated to the date of such termination if such termination
occurs before the last day of that Award Period, a person must be employed by
the Company or one of its subsidiaries on the date of payment of an Award in
order to be eligible to receive an Award. For the avoidance of doubt, a
participant’s Award for any Award Period, including but not limited to an Award
that is to be prorated pursuant to the preceding sentence, (A) shall be
determined in accordance with the objective formula or standard that was
established by the Committee for the participant’s Group for that Award Period
in accordance with the Plan, based on the level of Performance attained in that
Award Period, and (B) shall be subject to any exercise of “negative discretion”
by the Committee, within the meaning of Treasury Regulation Section 1.162-
27(e)(2)(iii)(A), and (C) shall be paid at the time and subject to the
conditions specified in Section 9.




SECTION 7. AWARDS



7.1
After the end of the Award Period and based on the final Performance of each
Group, the Committee shall determine the Award for each participant, based in
all instances on the participant’s Individual Target and the Performance level
achieved. No provision of the Plan shall preclude the Committee from exercising
negative discretion with respect to any Award hereunder, within the meaning of
Treasury Regulation Section 1.162-27(e)(2)(iii)(A).























7.2
Subject to Section 8, the Committee shall have the authority to refrain from
making an Award to any participant.





SECTION 8. LIMITATIONS


Notwithstanding anything in the Plan to the contrary, no Award in excess of the
calculated Award shall be made to any Covered Employee under any circumstances.


Awards at Target shall be greater than Awards at Threshold and less than Awards
at Maximum.


Regulations under Section 162(m) of the Code require that a maximum individual
Award be established for any Awards to Covered Employees that are intended to
qualify as performance-based compensation. For purposes of qualifying Awards as
performance-based compensation under such regulations, notwithstanding anything
in the Plan to the contrary, no Award in excess of $7 million shall be paid to
any Covered Employee for services rendered in any calendar year.




SECTION 9. PAYMENT OF AWARDS


Payment of any Award shall be contingent upon approval by the stockholders of
the Company, prior to payment, of the material terms under which the Award is to
be paid, in accordance with Section 162(m)(4)(C)(ii) of the Code and the related
Treasury regulations. Unless and until such stockholder approval is obtained, no
Award shall be paid.


Payment of any Award shall also be contingent upon the Committee’s certifying in
writing that the Performance level, the applicable Performance objectives
related to the funding of the Performance Award Pool (if applicable), and any
other material terms applicable to such Award were in fact satisfied, in
accordance with Section 162(m)(4)(C)(iii) of the Code and the related Treasury
regulations. Unless the Committee so certifies, such
Award shall not be paid.


Awards shall be paid within the 2 1⁄2 months that immediately follow the
expiration of the Award Period (i.e., in the case of an Award Period that is a
calendar year, on or after January 1 and on or before March 15 of the following
calendar year). Awards shall be paid in cash unless otherwise decided by the
Committee.




SECTION 10. GENERAL


10.1
The interpretation of the Plan by the Committee and its decisions on all
questions arising under the Plan shall be conclusive and binding on all Plan
participants.



10.2
The Plan may be amended at any time, including retroactively, by the Committee.



10.3
The Plan supersedes all prior incentive plans, including without limitation the
Management Incentive Compensation Plan, for all participants, effective as of
January 1, 2001 for the Award Period of calendar year 2001 and Award Periods
thereafter.



10.4
Any provision of the Plan to the contrary notwithstanding, (a) Awards to Covered
Employees under the Plan are intended to qualify as performance-based
compensation under Section 162(m)(4)(C) of the Code, and (b) any provision of
the Plan that would prevent an Award to any Covered Employee from so qualifying
shall be administered, interpreted and construed to carry out such intention and
any provision that cannot be so administered, interpreted and construed shall,
to that extent, be disregarded. No provision of the Plan, nor the selection of
any eligible employee to participate in the Plan, shall constitute an employment
agreement or affect the duration of any participant’s employment, which shall
remain “employment at will” unless an employment agreement between the Company
and the participant provides otherwise. Both the participant and the Company
shall remain free to terminate employment at any time to the same extent as if
the Plan had not been adopted.



10.5
All Awards are intended to qualify as short-term deferrals under Treasury
Regulation Section 1.409A-1(b) (4). The Plan shall




be administered, interpreted and construed to carry out that intention, and any
provision of the Plan that cannot be so administered, interpreted and construed
shall to that extent be disregarded. However, the Company does not represent,
warrant or guarantee that any Award will qualify as a short-term deferral, nor
does the Company make any other representation, warranty or guaranty to any
participant as to the tax consequences of any Award or of participation in the
Plan.


